                          UNITED STATES BANKRUPTCY COURT
                             NOTHERN DISTRICT OF IOWA

                                  )                      Case No. 20-00411
In re:                            )
                                  )                      Chapter 11
RYAN’S ELECTRICAL SERVICES, LLC., )
                                  )                        OBJECTIONS TO CREDITOR GM
    Debtors.                      )                           FINANCIAL’S: MOTIONS
                                  )                        FOR RELIEF FROM STAY, OR IN
                                  )                         THE ALTERNATIVE, MOTIONS
                                  )                         FOR ADEQUATE PROTECTION

         COMES NOW, Debtor, and in support of his Objection to Motion for Relief from Stay,

filed at Dockets ## 38, 39, 40, 41, 42, and 43, avers as follows:

    1. Debtor objects to the Motion for Relief from Stay, as granting relief would cause

         irreparable harm to Debtor and Debtor’s opportunity to reorganize.

    2. The vehicles at issue, stemming from the Iowa Vehicle Retail Installment Contracts, are

         critical for the rehabilitation and successful reorganization of Debtor.

    3. The vehicles are properly insured, and not subject to any non-commercial risks; adequate

         protection payments beyond post-petition monthly amounts due are not appropriate.

    4. Debtor disputes any default on the obligation, and is working through such dispute with

         Counsel for Creditor.

         WHEREFORE, Debtor objects to all six of Creditor GM Financial’s: “Motions for relief

from Stay, or in the alternative, motion for adequate protection”, filed at Bankruptcy Docket ##

38, 39, 40, 41, 42, and 43; requests this court deny the relief sought by Movant Creditor; and for

any further relief this court deem just and equitable.

                                               RESPECTFULLY SUBMITTED,


                                               /s/ Robert C. Gainer___________
                                               Robert C. Gainer      AT0000305
                                               CUTLER LAW FIRM, P.C.
                                            1307 50th Street
                                            West Des Moines, IA 50266
                                            Tel: 515-223-6600
                                            Fax: 515-223-6787
                                            Email: rgainer@cutlerfirm.com
                                            ATTORNEY FOR DEBTOR


                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on May 15, 2020, the foregoing instrument was
filed electronically with the Clerk of Court using the CM/ECF system which sent notification of
such filing to all registered users party to this case.

                                     ____/s/ Robert C. Gainer
